DETAILED ACTION
AFCP 2.0 filed on 10/22/2021.
Claims 1-20 are pending.
Claims 1-20 are allowed.
 Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 10/15/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.

REASONS FOR ALLOWANCE
The present invention is directed to method and apparatus for high reliability transmission in vehicle to everything (V2X) communication.  Each independent claim identifies the uniquely distinct features: regarding claim 1, a processor operably connected to the transceiver, the processor configured to determine a resource for transmission of a physical sidelink feedback channel (PSFCH) related to the PSSCH based on an identifier (ID) of the first UE in the PSSCH, wherein the resource is determined based on an order of the ID of the first UE among IDs of a plurality of UEs when the sidelink is established between the second VE and the plurality of UEs including the first UE, in combination with other limitations in the claim.  
The closest prior art, Rong et al., (US 20170126358 A1) disclose conventional way of blind detection can be used to identify DCI formats in a physical downlink control 
The closest prior art, Li et al., (US 20180255532 A1) disclose conventional a UE may identify an indicator associated with ultra-reliable low latency communications (URLLC) while communicating in a sidelink channel. The UE may also identify dedicated uplink resources in the sidelink channel, and reserve the dedicated uplink resources. The dedicated uplink resources may be reserved for an acknowledgement/negative acknowledgement (ACK/NACK) feedback or for a scheduling request (SR). URLLC data may be communicated, and the reserved uplink resources may be utilized to transmit an ACK/NACK feedback or a SR, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 8 and 15 encompasses limitations that are similar to claim 1. Thus, claims 8 and 15 are allowed based on the same reasoning as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.